Zarlink Releases First Quarter Fiscal 2010 Results · Quarterly revenue increases by 5% sequentially to $53.6 million, driven by stronger demand for Zarlink’s communication products · Results exceed Q1 guidance of break-even to $0.01 per share, excluding the impact of foreign exchange OTTAWA, CANADA, July 23, 2009 – Zarlink Semiconductor (TSX: ZL) today issued its first quarter Fiscal 2010 results for the three-month period ended June 26, 2009, prepared in accordance with U.S. Generally Accepted Accounting Principles (GAAP). All figures are in U.S. dollars unless otherwise noted. “First quarter results demonstrate our improved cost structure and stronger competitive position, in particular as new voice telephony and network timing products gain momentum in emerging growth markets,” said Kirk K. Mandy, President and CEO, Zarlink Semiconductor. “Revenue growth, improved gross margins and expense controls resulted in solid cash generation and profitability, excluding a non-cash foreign exchange loss recorded in the quarter. While we anticipate ongoing economic concerns and seasonality in our medical business will pose challenges in Q2, we are seeing positive trends across all areas of our business with key customer relationships and design activity driving long-term demand for our communication, medical wireless and optical interconnect products.” First quarter revenue increased by 5% to $53.6 million from revenue of $51.1 million in Q4 Fiscal 2009, primarily as a result of increased sales in the Company’s
